Citation Nr: 1634697	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-30 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for gastroesophageal disease (GERD).


ATTORNEY FOR THE BOARD

A. Gibson











INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1992 to December 1999.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a higher rating for rhinitis was raised by a May 2008 statement, but not adjudicated.  Further, in June 2009, the record shows that she wanted to extend the delimiting date for benefits under the Montgomery GI Bill, but it does not appear from her VBMS or VVA virtual files that this issue was ever referred to the proper adjudicators.  These issues have not been adjudicated by the Agencies of Original Jurisdiction (AOJs).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ for additional development.


REMAND

The Veteran should be provided an updated VA examination.  She has alleged that the most recent examination was inadequate, in that the examiner had not reviewed her file and seemed unaware of various diagnostic tests.  She also has alleged that her symptoms are worse than documented by the examiner.  Further, the Board would like more discussion of her symptoms, particularly whether she has anemia, which the Veteran asserts.  The current examination has the results of a CBC, but no explanation of their significance.  Her treatment records show anemia that had resolved in 2012, but it is unclear whether it is related to her GERD.  In general, an opinion on the severity of her GERD is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her GERD and associated symptoms.  Make arrangements to obtain all records not already associated with the claims file.  Ensure that updated VA treatment records are associated with the claims file.

2.  Make arrangements for an updated VA examination for a report on the current severity of her GERD.  The examiner is asked to review her records prior to the examination to become familiar with her history, and is asked to comment on the severity of her symptoms over the year.

The examiner is asked whether the Veteran's GERD is moderately severe, with impairment of health manifested by anemia or weight loss; or, whether she has incapacitating episodes averaging 10 days or more in duration at least four times in a year.  Or, is her GERD severe, with pain only partially relieved by standard therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The Veteran alleges daily nausea.  She has pain in her shoulder and between her shoulder blades.  She must sleep on an angle, with her head higher than her feet.  She asserts she is treated for anemia, and provided with iron supplements.  Her records show a history of anemia, listed as resolved in 2012.  Her January 2016 VA examination contained the results of a CBC but the significance of the findings were not explained.  Review the records and determine whether she has had anemia, and whether it is or was related to GERD.

The examiner is asked to elicit and document details from the Veteran on her daily symptoms, and refer to both objective testing, medical records, and her own statements when determining the severity of her GERD.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






